DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to communications filed 09/17/2021.  

EXAMINER'S AMENDMENT
An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

          Authorization for this Examiner's Amendment was given in a telephone interview with Felicito P. Guiyab (Reg. 66,820) September 24, 2021. 
	With this examiner’s amendment, Claims 1, 5-6, 8, 12, 14, and 18-19 are amended. Claims 4, 7, 11, 13, 17, and 20 have been canceled. Claims 1-3, 5-6, 8-10, 12, 14-16, and 18-19 are allowed. 

The claims have been amended as follows:
1.  (Currently Amended)  A computing device comprising: 
one or more processors; and 
a computer-readable medium storing a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions, the plurality of actions comprising:
receiving from a user device a location, and a time of an upcoming event; 
assigning a group identification (ID) to Internet of Things (IoT) devices that are to access a network, wherein the assigning is based on the location and the time of the upcoming event;

comparing the corresponding power level of each of the IoT devices with a threshold;
generating configuration update data based at least upon a comparison between the corresponding power level of each of the IoT devices and the threshold and resource information of the network to schedule access of the network by each of the IoT devices, wherein the resource information facilitates an identification of network resources that are used by the IoT devices at the time and the location of the upcoming event; and
delivering, via the user device, the configuration update data to the IoT devices, the configuration update data configures one or more IoT devices to operate in a low power mode when the one or more IoT devices are not scheduled to access the network.

2.  (Previously Presented)  The computing device of claim 1, wherein the usage knowledge is derived from a calendar stored in the user device.
3.  (Previously Presented)  The computing device of claim 1, wherein the of IoT devices generate a traffic in the network through the user device that is configured as a representative of the IoT devices. 

4. (Canceled)  

5. (Currently Amended)  The computing device of claim [[4]] 1, wherein the resource information comprises historical usage information and projected availability of the network resources that the IoT devices use at the time and the location of the upcoming event.

1, wherein the IoT devices are configured by the configuration update data to operate according to a schedule that minimizes congestion at the identified network resources.

7.  (Canceled)  

8. (Currently Amended)  One or more non-transitory computer-readable media of a computing device storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: 
receiving from a mobile device a location, and a time of an upcoming event;
assigning a group identification (ID) to Internet of Things (IoT) devices that are configured to access a network, wherein the assigning is based on the location and the time of the upcoming event;
receiving, from the mobile device, usage knowledge including a location and a corresponding power level of each of the IoT devices;
comparing the corresponding power level of each of the IoT devices with a threshold;
generating configuration update data based at least upon a comparison between the corresponding power level of each of the IoT devices and the threshold and resource information of the network to schedule access of the network by each of the IoT devices, wherein the resource information facilitates an identification of network resources that are used by the IoT devices at the time and the location of the upcoming event; and 
delivering the configuration update data to the IoT devices, the configuration update data configures one or more IoT devices to operate in a low power mode when the one or more IoT devices are not scheduled to access the network.



10. (Previously Presented)  The one or more non-transitory computer-readable media of claim 8, wherein the IoT devices generate a traffic in the network through the mobile device that is configured as a representative of the IoT devices. 

11. (Canceled)  

12. (Currently Amended)  The one or more non-transitory computer-readable media of claim [[11]] 8, wherein the IoT devices are configured by the configuration update data to operate according to a schedule that minimizes congestion at the network resources.

13.   (Canceled).

14. (Currently Amended)  A computer-implemented method, comprising: 
receiving, from a user device an identification of each Inter of Things (IoT) device in a group of IoT devices that are to access a network; 
assigning a group identification (ID) to the group of IoT devices, wherein the assigning is based on a location and a time associated with an upcoming event;
receiving from the user device usage knowledge specifying a power level of each IoT device in the group of IoT devices;
generating configuration update data based on the usage knowledge and resource information of the network to schedule access of the network by each IoT device in the group of IoT devices, wherein the resource information facilitates an identification of network resources that are used by the IoT devices at the time and the location of the upcoming event; and
delivering, via the user device, the configuration update data to the group of IoT devices, the configuration update data configures one or more IoT devices to operate in a low power mode when the one or more IoT devices are not scheduled to access the network.

15. (Previously Presented)  The computer-implemented method of claim 14, wherein the usage knowledge is derived from a calendar stored in the user device.

16. (Previously Presented)  The computer-implemented method of claim 14, wherein the group of IoT devices generate a traffic in the network through the user device that is configured as a representative of the IoT devices. 

17. (Canceled)  

18. (Currently Amended)  The computer-implemented method of claim [[17]] 14, wherein the resource information comprises historical usage information and projected availability of the network resources that the IoT devices use at the time and the location of the upcoming event.

19. (Currently Amended)  The computer-implemented method of claim [[17]] 14, wherein the group of IoT devices are configured by the configuration update data to operate according to a schedule that minimizes congestion at the identified network resources.

20. (Canceled)  

REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: 
Claims are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, Prior arts do not teach or suggest all the steps recited in the claim limitations explicitly " generating configuration update data based at least upon a comparison between the corresponding power level of each of the IoT devices and the threshold and resource information of the network to schedule access of the network by each of the IoT devices, wherein the resource information facilitates an identification of network resources that are used by the IoT devices at the time and the location of the upcoming event; and delivering, via the user device, the configuration update data to the IoT devices, the configuration update data configures one or more IoT devices to operate in a low power mode when the one or more IoT devices are not scheduled to access the network”.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567. The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





09/24/2021
/ELIZABETH KASSA/Examiner, Art Unit 2457


/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457